Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 07/19/2022, have been received and entered.  Claims 15 and 19-21 have been cancelled.  Claims 14 and 16-18 are pending and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the Non-Final Office Action on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.1
  
Status of Rejections Set Forth in the April 19, 2022 Non-Final Office Action
In reply to the rejection of claims 14 and 16-18 under 35 U.S.C. §102(a)(2) as being anticipated by USP No. 9,012,450 B2, as set forth at p.4-5 of the previous Office Action dated April 19, 2022, Applicant now amends claim 14 to remove recitation of the two species that are anticipated by the ‘450 patent.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 14 and 16-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 11 of USP No. 9,012,450, as set forth at p.6-8 of the previous Office Action dated April 19, 2022, Applicant now amends claim 14 to remove recitation of the two species that are anticipated by the ‘450 patent.  Accordingly, the rejection is withdrawn.
Having overcome all of the rejections set forth in the previous Office Action dated April 19, 2022, claims 14 and 16-18 are in condition for allowance.

Conclusion
Claims 14 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/            Primary Examiner, Art Unit 1629                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 NPL Cite No. A16 does not contain a date of publication.  However, because such a date is present on the cited document, the Examiner has added the date “Revised 11/2019” as cited on the document to the PTO-1449.